                                                                                         vf
                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

UNITED STATES OF AMERICA
                                            No. 19 CR 376
              v.
                                            Judge Charles R. Norgle
LINNEL BLOUNT, JR


              PROTECTIVE ORDER GOVERNING DISCOVERI

      Upon the agreed motion of the government, pursuant to Fed. R. Crim. P. 16(d),

it is hereby ORDERED:

      1.     AII of the materials provided by the United States in preparation for, or

in connection with, otry stage of the proceedings in this case (collectively, "the
materials") are subject to this protective order and may be used by defendant and

defendant's counsel (defined as counsel of record in this case) solely   in connection
with the defense of this case, and for no other pu{pose, and in connection with    no

other proceeding, without further order of this Court.

      2.     Defendant and defendant's counsel shall not disclose the materials or

their contents directly or indirectly to any person or entity other than      persons

employed to assist in the defense, persons who are interviewed as potential witnesses,

counsel for potential witnesses, and other persons to whom the Court may authorize

disclosure (collectively, "authorized persons"). Potential witnesses and their counsel

may be shown copies of the materials as necessary to prepare the defense, but may

not retain copies without prior permission of the   Court.        \
      3.     Defendant, defendant's counsel, and authorized persons shall not copy

or reproduce the materials except in order to provide copies of the materials for use

in connection with this case by defendant, defendant's        counsel, and authorized

persons. Such copies and reproductions shall be treated in the same manner as the

original materials.

      4.     Defendant, defendant's counsel, and authorized persons shall not

disclose any notes or records of any kind that they make in relation to the contents of

the materials, other than to authorized persons, and all such notes or records are to

be treated in the same manner as the original materials.

      5.     Before providing materials to an authorized person, defense counsel

must provide the authorized person with a copy of this Order.

      6.     Upon conclusion of all stages of this case, all of the materials and all

copies made thereof shall be disposed of     in   one of three ways, unless otherwise

ordered by the Court. The materials may be (1) destroyed; (2) returned to the United

States; or (3) retained   in   defense counsel's case   file. The Court may require   a

certifi.cation as to the disposition of any such materials.     In the event that   the

materials are retained by defense counsel, the restrictions of this Order continue in

effect for as long as the materials are so maintained, and the materials may not be

disseminated or used in connection with any other matter without further order of

the Court.
       7.    To the extent any material is produced by the United States to
defendant or defendant's counsel by mistake, the United States shall have the right

to request the return of the material and shall do so in writing. Within five days of

the receipt of such a request, defendant and/or defendant's counsel shall return all

such material   if in hard   copy, and in the case of electronic materials, shall     certifr in

writing that aII copies of the specified material have been deleted from any location

in which the material was stored.

       8.    The restrictions set forth in this Order do not apply to documents that

are or become part of the public court record, including documents that have been

received in evidence at other trials, nor do the restrictions in this Order       limit   defense

counsel in the use of discovery materials in judicial proceedings in this case.

       9.    Nothing contained in this Order shall preclude any party from applying

to this Court for further relief or for modification of any provision hereof.




                                                  CHARLES R. NORGLE
                                                  District Judge
                                                  United States District Court
                                                  Northern District of Illinois




                             iil.;t,   ;.,   t   ,; l,%3
